Citation Nr: 0710809	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-40 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right (major) wrist fracture, to 
include osteoarthritis.  

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1959 to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in December 2006.  At that 
time, the veteran and his representative identified that the 
issues currently on appeal were those that are listed on the 
title page of this decision.    


FINDINGS OF FACT

1.  The veteran experiences limitation of motion with pain 
and some weakness due to the development of osteoarthritis as 
a secondary condition to his residual fracture of the right 
(major) wrist, without ankylosis.  

2.  Objective audiological findings confirm that the veteran 
has level I hearing in his left ear and level I hearing in 
his right ear.  There is no evidence of an exceptional 
pattern of hearing loss.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a right (major) wrist fracture, to 
include osteoarthritis, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5003, 5214, 5215 (2006).  

2.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.87a, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In January 2003 and November 2004 VCAA letters, 
the veteran was notified of the information and evidence 
needed to substantiate and complete his claims.  The veteran 
was informed as to what evidence he was to provide and to 
what evidence VA would attempt to obtain on his behalf.  He 
was also notified of the need to give VA any evidence 
pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran had notice of what he was required 
to provide prior to the initial unfavorable decision of the 
RO.  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regarding any timing 
deficiency with regard to the notice of the Dingess 
requirements, such deficiency constitutes an error non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses questions not 
addressed by agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby).  
In this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disabilities at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.   See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-Right Wrist

The veteran was granted service connection for the residuals 
of a fracture of the right (major) wrist in a May 1963 rating 
decision which established a noncompensable disability 
evaluation.  The veteran has subsequently put forth his 
current claim contending, in essence, that his condition has 
grown in severity so as to warrant a higher rating.  The 
veteran's current claim was put forth in November 2002, and 
in a May 2003 rating decision, the veteran's disability 
evaluation was increased to 10 percent effective from the 
date of filing.  The veteran maintains that his disability is 
more severe than the 10 percent rating contemplates.  

The veteran was afforded a comprehensive VA orthopedic 
examination in December 2004 to evaluate the severity of his 
right wrist.  In the associated report, the veteran was found 
to exhibit osteoarthritis in the right wrist secondary to his 
in-service fracture.  Repetitive use of the wrist was found 
to cause pain, and the veteran exhibited the following range 
of motion findings: extension to 50 degrees with pain, 
flexion to 45 degrees with pain, radial deviation to 15 
degrees with pain, and ulnar deviation to 45 degrees with 
pain.  The veteran was found to not need an assistive device; 
and he had no limitation due to weakness, fatigability, 
incoordination, or flare-ups of the joint.  The veteran had 
full use of his digits with good grip strength, and no 
interference with occupational or daily activities was noted.

The veteran was afforded a second VA orthopedic examination 
in August 2006.  In the associated report, the veteran's 
range of motion for the right wrist was as follows: palmar 
flexion from 2 to 40 degrees with pain, dorsiflexion to 50 
degrees with pain, ulnar deviation to 40 degrees, radial 
deviation to 15 degrees, and pronation and supination were to 
80 degrees.  X-ray viewing of the right wrist returned normal 
findings and there was no noted additional limitation based 
on pain, repeated use, fatigue, weakness, lack of endurance, 
or incoordination.  The veteran was diagnosed as having 
residuals of a right wrist fracture with no affect on usual 
occupational or daily activities.  

The veteran's current wrist disorder is rated under 
Diagnostic Code 5215, pertaining to limitation of motion of 
the wrist.  For VA purposes, normal dorsiflexion of the wrist 
is from 0 to 70 degrees, and normal palmar flexion is from 0 
to 80 degrees. Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees.  38 C.F.R. § 4.71, Plate I (2006).  Under Code 5215, 
a 10 percent evaluation is the maximum rating allowed by law 
for either limitation of palmar flexion (limited in line with 
the forearm) or dorsiflexion limited to less than 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  While the 
veteran has not shown either of these limitations with range 
of motion testing, his complaints of occasional pain and 
weakness upon use were considered by the RO in application of 
the jurisprudential precedent set forth in the DeLuca 
decision, and a 10 percent evaluation was assigned.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  That is, the 
"claimant's painful motion may add to the actual limitation 
of motion so as to warrant a [higher] rating ....."  
VAOPGCPREC 9-98 (August 14, 1998).  The Board finds this 
appropriate, and notes that for an evaluation of greater than 
10 percent, the veteran must show ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  As there is no evidence of 
ankylosis, a higher evaluation under Code 5214 is not 
appropriate.  As regards the possibility of an evaluation 
under Code 5003 regarding osteoarthritis, the veteran is 
rated for limitation of motion under joint-specific 
guidelines (as applied via DeLuca) and thus cannot achieve a 
separate rating for arthritis unless there is X-ray confirmed 
osteoarthritis involving two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
As such, the veteran's 10 percent evaluation is continued.  
That is, the evaluation of the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2006).  

The veteran testified at his hearing as to the various 
symptoms that he encounters with his daily activities.  He is 
certainly competent to report on his painful symptoms.  See 
Espiritu, supra.  Nevertheless, a review of the Diagnostic 
Codes shows that the effects of these symptoms are 
encompassed in the current rating criteria discussed above.  
In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Analysis-Bilateral Hearing Loss

The veteran was granted service connection for bilateral 
hearing loss in a May 2003 rating decision which established 
a noncompensable disability evaluation effective from the 
date of the veteran's application in November 2002.   The 
veteran takes exception with this rating and believes that 
his hearing disability rises to a compensable level.  

The veteran has been afforded three separate VA audiology 
examinations to rate the severity of his hearing loss.   

In the veteran's April 2003 VA examination (the earliest of 
record), pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
70
85
51
LEFT
15
20
65
60
40

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of 96  percent in the right ear and 96 percent 
in the left ear.

Subsequently, the veteran was afforded a second VA audiology 
examination in December 2004 where pure tone thresholds, in 
decibels, were as follows: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
70
85
50
LEFT
10
15
60
65
38

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of 94  percent in the right ear and 96 percent 
in the left ear.

The veteran was afforded his last VA audiology examination of 
record in August 2006 where pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
70
90
53
LEFT
15
25
65
70
44

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of 92  percent in the right ear and 94 percent 
in the left ear.

The veteran additionally has submitted the report of a 
private audiologist, dated in January 2005.  There is, 
however, no indication that this examination utilized the 
regulatorily approved Maryland CNC word recognition test and 
therefore, the results of the examination cannot be taken 
into consideration.  See 38 C.F.R. § 4.85.  

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations also include a rating for what is 
categorized as "exceptional" hearing loss; however, the 
evidence of record does not support a finding of 
"exceptional" hearing loss in the current case.  
Specifically, the regulatorily defined "exceptional" 
patterns (puretone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz) are not found in this case.  See 38 C.F.R. 
§ 4.86. 

As "exceptional" hearing loss does not exist, it is 
necessary to apply the criteria found in 38 C.F.R. 4.87 at 
Table VI to the veteran's audiologial examinations.  In so 
doing, the veteran's most severe results yield a numerical 
designation of I for the right ear (between 50 and 57 average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination), and a numerical designation 
of I for the left ear (between 42 and 49 average puretone 
decibel hearing loss, with between 92 and 100 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII results in a noncompensable disability 
evaluation.  Based on this, the Board finds that the 
veteran's current noncompensable rating is correct, and an 
increase in evaluation is not warranted at this time.  

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology throughout the appeal 
period, the Board concludes that staged ratings are not 
warranted.  See Fenderson, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the veteran's claim, 
there is no duty to apply the benefit of the doubt in his 
favor.  See Gilbert, supra.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right (major) wrist fracture, to 
include osteoarthritis, is denied.  

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss is denied.  


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


